IN THE SUPREME COURT OF TEXAS
                                        NO. 14-0213

              IN RE MID CENTURY INSURANCE COMPANY OF TEXAS

                           ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

         1.     Relator’s emergency motion to stay order, filed March 21, 2014, is
granted. The order granting Plaintiff’s Motion to Compel, dated February 4, 2014, in
Cause No. B-177,392-B, styled Horace Hebert and Billie Hebert v. Robert Conrad, in the
60th District Court of Jefferson County, Texas, is stayed pending further order of this
Court.
         2.     The real parties in interest are requested to respond to relator’s petition for
writ of mandamus on or before May 23, 2014.
         3.     The petition for writ of mandamus remains pending before this Court.


         Done at the City of Austin, this May 13, 2014.


                                               BLAKE A. HAWTHORNE, CLERK
                                               SUPREME COURT OF TEXAS

                                               BY CLAUDIA JENKS, CHIEF DEPUTY CLERK